 


109 HR 215 IH: Allied Health Professions Reinvestment Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 215 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns (for himself and Mr. Strickland) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the education and training of allied health professionals in exchange for a service commitment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Allied Health Professions Reinvestment Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)The Bureau of the Census, the Institute of Medicine, the Bureau of Labor Statistics, and State hospital associations highlight the increased demand for acute and chronic health care services among both the general population and a rapidly growing aging portion of the population. 
(2)The calls for reduction in medical errors, increased patient safety, and increased quality of care have resulted in an amplified call for allied health professionals to provide health care services. 
(3)Several allied health professions are characterized by workforce shortages, declining enrollments in allied health education programs, or a combination of both factors, and hospital officials have reported vacancy rates in positions occupied by allied health professionals. 
3.DefinitionsSection 799B of the Public Health Service Act (42 U.S.C. 295p) is amended— 
(1)by redesignating paragraphs (5) through (11) as paragraphs (6) through (12), respectively; and 
(2)by inserting after paragraph (4) the following: 
 
(5)The term allied health profession means any profession practiced by an individual in his or her capacity as an allied health professional.. 
4.Allied health professions 
(a)AmendmentTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended— 
(1)by redesignating part F as part G; and 
(2)by adding after part E the following: 
 
FAllied health 
780.Public service announcements 
(a)In generalThe Secretary shall develop and issue public service announcements that advertise and promote the allied health professions, highlight the advantages and rewards of the allied health professions, and encourage individuals to enter the allied health professions. 
(b)MethodThe public service announcements described in subsection (a) shall be broadcast through appropriate media outlets, including television or radio, and other methods approved by the Secretary in a manner intended to reach as wide and diverse an audience as possible. 
780A.State and local public service announcements 
(a)In generalThe Secretary may award grants to eligible entities to support State and local advertising campaigns through appropriate media outlets to promote the allied health professions and highlight the advantages and rewards of the allied health professions. 
(b)Use of fundsAn eligible entity that receives a grant under subsection (a) shall use funds received through such grant to acquire local television and radio time, place advertisements in local newspapers, or post information on billboards or on the Internet in a manner intended to reach as wide and diverse an audience as possible, in order to— 
(1)advertise and promote the allied health professions; 
(2)promote allied health professions education programs; 
(3)inform the public of financial assistance regarding such education programs; 
(4)highlight individuals in the community who are practicing allied health professions in order to recruit new allied health professionals; or 
(5)provide any other information to recruit individuals for the allied health professions. 
(c)LimitationAn eligible entity that receives a grant under subsection (a) shall not use funds received through such grant to advertise particular employment opportunities. 
(d)Eligible entityFor purposes of this section, the term eligible entity means an entity that is— 
(1)a professional, national, or State allied health association; 
(2)a State health care provider; or 
(3)an association of entities that are each a health care facility, an allied health education program, or an entity that provides similar services or serves a like function. 
780B.Scholarship program 
(a)In generalThe Secretary may carry out a program of entering into contracts with eligible individuals under which such individuals agree to serve as allied health professionals for the period described in subsection (e) at a health care facility with a critical shortage of allied health professionals, in consideration of the Federal Government agreeing to provide to the individuals scholarships for the cost of tuition at schools of allied health in allied health professions curricula. 
(b)Eligible individualsFor purposes of this section, the term eligible individual means an individual who is enrolled or accepted for enrollment as a full-time or part-time student in a school of allied health. 
(c)SelectionIn awarding scholarships under this section, the Secretary shall select a range of full-time and part-time students enrolled in a certificate, associate, bachelor’s, or graduate program. 
(d)AmountThe amount of a scholarship to an eligible individual under this section may not exceed $10,000 for any academic year. 
(e)Service requirement 
(1)In generalThe Secretary may not enter into a contract with an eligible individual under this section unless the individual agrees to serve as an allied health professional at a health care facility with a critical shortage of allied health professionals for a period of full-time service of not less than 1 year for each academic year for which the individual receives a scholarship under this section, or for a period of part-time service in accordance with paragraph (2). 
(2)Part-time serviceAn individual may complete the period of service described in paragraph (1) on a part-time basis if the individual has a written agreement that— 
(A)is entered into by the facility and the individual and is approved by the Secretary; and 
(B)provides that the period of obligated service will be extended so that the aggregate amount of service performed will equal the amount of service that would be performed through a period of full-time service described in paragraph (1). 
(f)Applicability of certain provisionsThe provisions of subpart III of part D of title III shall, except as inconsistent with this section, apply to the program established in this section in the same manner and to the same extent as such provisions apply to the National Health Service Corps Scholarship Program established in such subpart. 
(g)ReportsNot later than 18 months after the date of the enactment of this section, and annually thereafter, the Secretary shall prepare and submit to the Congress a report describing the program carried out under this section, including statements regarding— 
(1)the number of enrollees, scholarships, and grant recipients; 
(2)the number of graduates; 
(3)the amount of scholarship payments made; 
(4)which educational institution the recipients attended; 
(5)the number and placement location of the scholarship recipients at health care facilities with a critical shortage of allied health professionals; 
(6)the default rate and actions required; 
(7)the amount of outstanding default funds of the scholarship program; 
(8)to the extent that it can be determined, the reason for the default; 
(9)the demographics of the individuals participating in the scholarship program; and 
(10)an evaluation of the overall costs and benefits of the program. 
780C.Allied health professions education, practice, and retention grants 
(a)Education priority areasThe Secretary may award grants to, and enter into contracts with, eligible entities for— 
(1)expanding the enrollment in allied health professions programs; 
(2)developing and implementing internship and residency programs to encourage mentoring and the development of specialties and training for new or emerging public health needs; 
(3)providing education in new technologies, including distance learning methodologies; or 
(4)developing grant awards to colleges and universities to promote development of bachelor’s, master’s, and doctoral degree programs for allied health professions faculty. 
(b)Practice priority areasThe Secretary may award grants to, and enter into contracts with, eligible entities for— 
(1)establishing or expanding allied health professions practice arrangements in noninstitutional settings to demonstrate methods to improve access to primary health care in medically underserved communities; 
(2)providing care for underserved populations and other high-risk groups and individuals with chronic conditions; 
(3)providing managed care, quality improvement, and other skills needed to practice in existing and emerging organized health care systems; or 
(4)developing cultural competencies among allied health professionals. 
(c)Retention priority areasThe Secretary may award grants to, and enter into contracts with, eligible entities to enhance the allied health professions workforce by initiating and maintaining allied health profession retention programs— 
(1)to promote career advancement for allied health professions personnel in a variety of training settings, including cross training or specialty training among diverse population groups; or 
(2)to assist individuals in obtaining education and training required to enter the allied health professions and advance within such professions, such as by providing career counseling and mentoring. 
(d)Other priority areasThe Secretary may award grants to, and enter into contracts with, eligible entities— 
(1)to study and advance the measurement of health outcomes relevant to the allied health professions; or 
(2)to address other issues that are of high priority to allied health professional education, practice, and retention, as determined by the Secretary. 
(e)ReportThe Secretary shall submit to the Congress before the end of each fiscal year a report on the grants awarded and the contracts entered into under this section. Each such report shall identify the overall number of such grants and contracts and provide an explanation of why each such grant or contract will meet the priority need of the workforce. 
(f)Eligible entityFor purposes of this section, the term eligible entity includes a school of allied health, a health care facility, or a partnership of such a school and a facility. 
780D.Comprehensive geriatric education 
(a)Program authorizedThe Secretary may award grants to eligible entities to develop and implement, in coordination with programs under section 753, programs and initiatives to train and educate allied health professionals in providing geriatric care for the elderly. 
(b)Use of fundsAn eligible entity that receives a grant under subsection (a) shall use funds under such grant to— 
(1)provide training to allied health professionals who will provide geriatric care for the elderly; 
(2)disseminate curricula relating to the treatment of the health problems of elderly individuals; 
(3)train allied health professions faculty members in geriatrics; or 
(4)provide continuing education to allied health professionals who provide geriatric care. 
(c)ApplicationAn eligible entity desiring a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(d)Eligible entityFor purposes of this section, the term eligible entity includes a school of allied health, a health care facility, or a partnership of such a program and facility. 
780E.Allied health professions faculty loan program 
(a)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may enter into an agreement with any institution of higher education for the establishment and operation of a student loan fund in accordance with this section, to increase the number of qualified allied health professions faculty. 
(b)AgreementsEach agreement entered into under this section shall— 
(1)provide for the establishment of a student loan fund by the institution of higher education involved; 
(2)provide for deposit in the fund of— 
(A)the Federal capital contributions to the fund; 
(B)an amount equal to not less than one-ninth of such Federal capital contributions, contributed by such institution; 
(C)collections of principal and interest on loans made from the fund; and 
(D)any other earnings of the fund; 
(3)provide that the fund will be used only for loans to students of the institution in accordance with subsection (c) and for costs of collection of such loans and interest thereon; 
(4)provide that loans may be made from such fund only to students pursuing a full-time course of study or, at the discretion of the Secretary, a part-time course of study in an allied health profession; and 
(5)contain such other provisions as are necessary to protect the financial interests of the United States. 
(c)Loan provisionsLoans from any student loan fund established by an institution of higher education pursuant to an agreement under this section shall be made to an individual on such terms and conditions as the institution may determine, except that— 
(1)such terms and conditions are subject to any conditions, limitations, and requirements prescribed by the Secretary; 
(2)in the case of any individual, the total of the loans for any academic year made by institutions of higher education from loan funds established pursuant to agreements under this section may not exceed $30,000, plus any amount determined by the Secretary on an annual basis to reflect inflation; 
(3)an amount up to 85 percent of any such loan (plus interest thereon) shall be canceled by the institution as follows: 
(A)upon completion by the individual of each of the first, second, and third year of full-time employment, required by the loan agreement entered into under this section, as a faculty member in a school of allied health, the institution shall cancel 20 percent of the principle of, and the interest on, the amount of such loan unpaid on the first day of such employment; and 
(B)upon completion by the individual of the fourth year of full-time employment, required by the loan agreement entered into under this section, as a faculty member in a school of allied health, the institution shall cancel 25 percent of the principle of, and the interest on, the amount of such loan unpaid on the first day of such employment; 
(4)such a loan may be used to pay the cost of tuition, fees, books, laboratory expenses, and other reasonable education expenses; 
(5)such a loan shall be repayable in equal or graduated periodic installments (with the right of the borrower to accelerate repayment) over the 10-year period that begins 9 months after the individual ceases to pursue a course of study at a school of allied health; and 
(6)such a loan shall— 
(A)beginning on the date that is 3 months after the individual ceases to pursue a course of study at a school of allied health, bear interest on the unpaid balance of the loan at the rate of 3 percent per annum; or 
(B)subject to subsection (e), if the institution determines that the individual will not complete such course of study or serve as a faculty member as required under the loan agreement under this section, bear interest on the unpaid balance of the loan at the prevailing market rate. 
(d)Payment of proportionate shareWhere all or any part of a loan, or interest, is canceled under this section, the Secretary shall pay to the institution of higher education an amount equal to the school’s proportionate share of the canceled portion, as determined by the Secretary. 
(e)Review by SecretaryAt the request of the individual involved, the Secretary may review any determination by an institution of higher education under subsection (c)(6)(B). 
(f)PublicationThe Secretary shall publish in the Federal Register the name of each institution of higher education participating in the allied health professions faculty loan program under this section. 
780F.General provisions 
(a)DefinitionFor purposes of this part: 
(1)The term health care facility has the meaning given to that term under section 801 and includes any health care facility of the Veterans Health Administration. 
(2)The term institution of higher education has the meaning given to that term in section 101 of the Higher Education Act of 1965. 
(b)Authorization of appropriationsTo carry out this part, there is authorized to be appropriated $28,000,000 for each of fiscal years 2005 through 2009.. 
5.Council on Health Profession Education 
(a)EstablishmentThe Secretary shall establish in the Health Resources and Service Administration a council to be known as the Council on Health Profession Education. 
(b)DutiesThe Council on Health Profession Education shall monitor the status of the allied health professions workforce and make annual reports to the Congress. 
6.Reports by general accounting office 
(a)National variationsNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a survey to determine national variations in the allied health professions at hospitals, nursing homes, home health agencies, ambulatory rehabilitation services, and other health care providers; and 
(2)submit a report to the Congress on the results of such survey, including findings and recommendations on Federal remedies to ease allied health profession shortages. 
(b)Allied health programsNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct an evaluation of whether the effectiveness of programs authorized under this Act, including whether such programs have demonstrably increased the number of applicants to schools of allied health; and 
(2)submit a report to the Congress on the results of such evaluation. 
7.Centers of excellenceSubparagraph (A) of section 736(g)(1) of the Public Health Service Act (42 U.S.C. 293(g)(1)) is amended by inserting a school of allied health, after a school of pharmacy,. 
 
